DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2015/0140404 A1).
Regarding claim 1, Yoo teaches a method for manufacturing a separator (method for preparing organic/inorganic complex coating porous film/separator, Yoo [0043-0044]), comprising the steps of:
(S1) preparing a pre-dispersion (waterborne inorganic slurry, Yoo [0083]) comprising inorganic particles dispersed in a pre-dispersion solvent and a first binder polymer dissolved in the pre-dispersion solvent (aqueous polymer solution with an organic binder in water mixed with inorganic particles, Yoo [0045-0046]; exemplary pre-dispersion  of polyacryl polyether copolymer and Al2O3 in water, Yoo [0083]);
(S2) conducting a preliminary milling of the pre-dispersion (ball-milling for 3 hours or more to crush and disperse inorganic particles, Yoo [0083]);
(S3) preparing a binder polymer solution comprising a second binder polymer dissolved in a binder polymer solution solvent (another organic binder in a water-based emulsion, Yoo [0047]; exemplary waterborne styrene-butadiene latex emulsion, Yoo [0083]), 
(S4) mixing the pre-dispersion with the binder polymer solution and carrying out a secondary milling to obtain a slurry for forming a porous coating layer (emulsion is added and the first slurry mixture and stirred for 2 hours in the same ball-mill mixer, Yoo [0083]; mixing is done by 
(S5) applying the slurry to at least one surface of a porous polymer substrate (coating at least one surface of a porous substrate, Yoo [0048]; porous substrate is polymeric per Yoo [0022]), followed by drying (drying resultant coated substrate, Yoo [0048]).

Yoo fails to explicitly teach that a weight ratio of the first binder polymer to the second binder polymer is 0.5:99.5-10:90.
Yoo does teach in [0036-0036, 0040] that the weight ratios of various organic binders within the coating mixture can be controlled in order to achieve desirable characteristics including viscosity of the coating solution, dispersability of the inorganic particles, and adhesive strength. Thus, the weight ratio of the organic binders within the coating mixture is a result-effective variable. Additionally, Yoo [0038-0039] teaches toward optimizing the amounts of the two polymer binders within the coating mixture in order to achieve good adhesive strength between the inorganic particles and the porous substrate as well as maintain desired thermal contraction rate.
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.05, II). Therefore, it would have been obvious for a person having ordinary skill in the art to optimize the binder weight ratio to fall within the claimed range in order to achieve desirable characteristics as taught by Yoo.
Thus, all limitations of claim 1 are rendered obvious.

Regarding claim 2, Yoo teaches the limitations of claim 1 above and teaches the sum of the time of the preliminary milling with the time of the secondary milling is 2-6 hours (3 hours + 2 hours = 5 hours, Yoo [0083]). 
Additionally, Yoo [0050] teaches that milling time can be adjusted to achieve the desired size of inorganic particles.  
Regarding claim 3, Yoo teaches the limitations of claim 1 above and teaches the primary milling and secondary milling is independently carried out by any one selected from the group consisting of a bead mill, ball mill, high energy ball mill, planetary mill, stirred ball mill and a vibrating mill (ball-mill is preferable per Yoo [0050]).
Regarding claim 4, Yoo teaches the limitations of claim 1 above and teaches a weight ratio of the inorganic particles : the first binder polymer is 80 : 20 to 99 : 1 (inorganic particles to first-added binder ratio is 10:1 to 200:1 per Yoo [0039, 0083] – in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists; see MPEP 2144.05, I).
Regarding claim 5, Yoo teaches the limitations of claim 1 above and teaches a content of the first binder polymer in the pre-dispersion is 0.1wt%-3 wt%, based upon a total weight of the pre-dispersion (Yoo [0036, 0045-0047], see exemplary calculation below): 
If 1 part first-added polymer binder (“second organic binder” of Yoo [0045-0047]) [Wingdings font/0xE0] could be 20 parts inorganic particles (satisfies ratio in Yoo [0036])
If 20 parts inorganic particles [Wingdings font/0xE0] could be 20 parts water (satisfies ratio of Yoo [0036])
Thus, for example, 1/(1+20+20) = 1/41 = 2.4 wt% first-added binder in pre-dispersion (in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists; see MPEP 2144.05, I)

Regarding claim 6, Yoo teaches the limitations of claim 1 above and teaches the time of the secondary milling is 40-75% of the sum of the time of the preliminary milling with the time of the secondary milling (Yoo [0083], 2/(3+2) = 2/5 = 40%).
Regarding claim 7, Yoo teaches the limitations of claim 1 above and teaches each of the first binder polymer and the second binder polymer independently comprises at least one selected from the group consisting of polyvinylidene fluoride, polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fluoride-co-trichloroethylene (PVDF-based copolymer, Yoo [0031]), polymethyl methacrylate, polyethylhexyl acrylate, or polybutyl acrylate (modified polyacrylate-based copolymer, Yoo [0033]).
Regarding claim 9, Yoo teaches the limitations of claim 1 above and teaches the inorganic particles comprise at least one selected from the group consisting of SnO2, MgO, NiO, CaO, ZnO, ZrO2, Y2O3, Al2O3, and TiO2 (Yoo [0026]).
Regarding claim 10, Yoo teaches the limitations of claim 1 above and teaches a separator obtained by the method as defined in claim 1 (Preparation of Organic/Inorganic Complex Coating Porous Separator, Yoo Example 1, [0083] and Yoo [0044] and Abstract).
Regarding claim 11 and claim 12, Yoo teaches the limitations of claim 10 above and teaches a lithium secondary battery d the anode, wherein the separator is defined in claim 10 (Preparation of Lithium Secondary Battery, Yoo Example 2, [0086-0087] and Yoo Abstract).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo as applied to claim 1 above, and further in view of Lee (US 2011/0259505 A1, as cited within the previous Office action).
Regarding claim 8, Yoo teaches the limitations of claim 1 above but fails to teach specifically that the first binder polymer comprises at least one selected from the group consisting of acrylonitrile, 
Yoo does teach in [0033, 0045] that the first-added polymer organic binder should be one which is water-soluble in order to improve adhesive strength between the inorganic particles (i.e., within the pre-dispersion slurry). Yoo [0033] gives a list of possible examples of such polymer.
Lee, which is analogous in the art of coated separators (see Lee [0002]), teaches a slurry in which a first binder polymer and inorganic particles are milled with a solvent (Lee [0038]). Lee [0035] gives and exemplary list of first binder polymeric materials which overlaps that taught by the Yoo [0033] as well as with the instantly claimed list.
Thus, a person having ordinary skill in the art would have found it obvious to select a first binder material as taught by Lee to use in place of those taught be Yoo if such served to better fit the desired characteristics of the pre-dispersion slurry within the overall coating layer. Simple substitution of one known element for another to obtain predictable result supports a prima facie obviousness (MPEP 2143 I B), and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness (MPEP 2144.07).
Thereby claim 8 is rendered obvious.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9 regarding the combination of Lazarz with Lee, filed 09/17/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection of record has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoo as cited above, which applies to claim 1 and its dependent claims, to render such obvious considering Applicant arguments regarding 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (US 2016/0149186 A1) teaches a separator coated with a slurry mixture of two polymeric binders and inorganic particles (Kim [0034, 0041, 0050, 0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 9a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JESSIE L. WALLS/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728